                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     NORMAN CLANCY,                                     Case No. 18-CV-06255-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                            DISMISS WITH LEAVE TO AMEND
                                  14             v.
                                                                                            Re: Dkt. No. 12
                                  15     THE LABEL PRINTER,
                                  16                    Defendant.

                                  17

                                  18          On October 12, 2018, Plaintiff Norman Clancy (“Plaintiff”), proceeding pro se, filed a

                                  19   complaint against Defendant The Label Printers, LP, erroneously sued as The Label Printer

                                  20   (“Defendant”). ECF No. 1. On January 8, 2019, Plaintiff filed an amended complaint. ECF No. 8.

                                  21   Plaintiff appears to bring two counts, one for retaliation and one for wrongful termination. On

                                  22   January 31, 2019, Defendant filed a motion to dismiss Plaintiff’s amended complaint. ECF No. 12.

                                  23   The hearing was set before United States Magistrate Judge Susan van Keulen for March 5, 2019.

                                  24   See id. On February 13, 2019, Defendant declined magistrate judge jurisdiction, ECF No. 17, and

                                  25   the case was reassigned to the undersigned, ECF No. 20.

                                  26          Under Civil Local Rule 7-2, Plaintiff was required to file and serve his opposition to

                                  27   Defendant’s motion to dismiss “not more than 14 days after the motion was filed.” Civ. L.R. 7-

                                  28                                                    1
                                       Case No. 18-CV-06255-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1   3(a). Accordingly, Plaintiff’s opposition to Defendant’s January 31, 2019 motion to dismiss was

                                   2   due February 14, 2019. However, as of today, February 21, 2019, Plaintiff has not yet filed an

                                   3   opposition to Defendant’s motion.

                                   4          Accordingly, the Court GRANTS Defendant’s motion to dismiss Plaintiff’s amended

                                   5   complaint with leave to amend. Should Plaintiff elect to file a second amended complaint, Plaintiff

                                   6   shall do so within thirty days of this Order. Failure to meet this 30-day deadline will result in a

                                   7   dismissal of Plaintiff’s amended complaint with prejudice. Failure to cure the deficiencies

                                   8   identified in Defendant’s motion to dismiss in the second amended complaint may result in

                                   9   dismissal with prejudice. Plaintiff may not add new causes of action or parties without leave of the

                                  10   Court or stipulation of the parties pursuant to Federal Rule of Civil Procedure 15.

                                  11   IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: February 21, 2019

                                  14                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  15                                                     United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                      2
                                       Case No. 18-CV-06255-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
